Title: From Thomas Jefferson to William Carmichael, 5 May 1786
From: Jefferson, Thomas
To: Carmichael, William



Dear Sir
Paris May 5. 1786.

A visit of two months to England has been the cause of your not hearing from me during that period. Your letters of Feb. 3. to Mr. Adams and myself, and Feb. 4. to me had come to hand before my departure. While I was in London Mr. Adams received the letters giving information of Mr. Lamb’s arrival at Algiers. At London we had conferences with a Tripoline ambassador now at that court, named Abdrahaman. He asked us thirty thousand guineas for a peace with his court, and as much for Tunis for which he said he could answer. What we were authorized to offer being to this but as a drop to a bucket, our conferences were repeated only for the purpose of obtaining information. If the demands of Algiers and Marocco should be proportioned to this, according to their superior power, it is easy to foresee that the U.S. will not buy a peace with money. What principally led me to England was information that the Chevalr. del Pinto, Portuguese minister at that court, had received full powers to treat with us. I accordingly went there and in the course of six weeks we arranged a commercial treaty between our two countries. His powers were only to negotiate, not to sign. And as I could not wait, Mr. Adams and myself signed, and the Chevalr. del Pinto expected daily the arrival of powers to do the same. The footing on which each had placed the other is that of the most favoured nation. We wished much to have had some privileges in their American possessions; but this was not to be  effected. The right to import flour into Portugal, tho’ not conceded by the treaty, we are not without hopes of obtaining. My journey furnished us occasion to renew our overtures to the court of London; and especially as our powers to that court were to expire on the 12th. of this month. These overtures were not attended to, and our commission expiring, we made our final report to Congress, and I suppose this the last offer of friendship which will ever be made on our part. The treaty of peace being unexecuted on either part in important points, each will now take their own measures for obtaining execution. I think the king, ministers, and nation are more bitterly hostile to us at present than at any period of the late war. A like disposition on our part has been rising for some time. In what events these things will end we cannot foresee; our countrymen are eager in their passions, enterprising and not disposed to calculate their interest against these. Our enemies (for such they are in fact) have for 12. years past followed but one uniform rule, that of doing exactly the contrary of what reason points out. Having early during our contest observed this in the British conduct, I governed myself by it in all prognostications of their measures; and I can say with truth it never failed me but in the circumstance of their making peace with us. I have no letters from America of later date than the new year. Mr. Adams had to the beginning of February. I heard of nothing interesting there. I am in hopes our letters will give a new spi[rit] to the proposition for investing Congress with the regulation of our commerce.
This will be handed you by a Baron Waltersdorff, a Danish gentleman, whom, if you had not already known, I should have taken the liberty of recommending to you. I will pray you to present my respects to Baron Dreyer whom I suppose to be settled at the court of Madrid. You were so kind as to write me that you would forward me a particular map which has not come to hand. I beg you to be assured of the respect and esteem with which I have the honour to be Dear Sir your most obedient & most humble servt.,

Th: Jefferson


P.S. Colo. Humphreys, whose appointment as Secretary of legation, was only annexed to our temporary commissions for making treaties of commerce, sailed for America the last month.

